Title: To George Washington from John O’Donnell, 9 September 1797
From: O’Donnell, John
To: Washington, George



Sir,
Baltimore 9 Sept. 1797.

I am duly honored with your letter of the 4[t]h inst. and should have made an earlier reply to it, had I not delayed in making such necessary inquiries, as added to my own Knowledge of Anthony Heusler, might enable me more particularly to give you the information request’d respecting him. ⟨And⟩ altho’ he has been my tenant for about 3 years, yet have I been very little indeed acquainted either with him, or his wife, or their several qualifications. However, from what I have myself seen or known of him, I beleive him sober, honest, and industrious. And from what I learn from persons of credit who are more intimately acquainted with him, I have reason to consider the man as well understanding his profession in all its various branches, of moral orderly conduct, and of as much activity as is consistent with his years.
I scarce have any recollection of his wife. From inquiry I believe her to be industrious, frugal & laborious in her own walk; but I cannot suppose her by any means competent to the duties which would be required of her in your family as an housekeeper. Mr Heusler brought a little property with him into this country. He had to pay out of it for the passages of his family, & trifling

could have been the sum afterwards remaining. Yr most obedt humble servant

John ODonnell

